
	

116 SRES 122 IS: Observing the 25th Anniversary of the genocide in Rwanda.
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 122
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2019
			Mr. Menendez (for himself, Mr. Isakson, Mr. Rubio, Mr. Kaine, Mr. Cardin, Mr. Coons, Mr. Merkley, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Observing the 25th Anniversary of the genocide in Rwanda.
	
 Whereas 25 years ago, between April and June 1994, an estimated 800,000 Rwandans, most of them members of the minority Tutsi community along with some politically moderate Hutus, were killed in an organized campaign of genocide;
 Whereas up to 2,000,000 people fled Rwanda as refugees, 1,000,000 were internally displaced, and of the survivors, 75,000 were children who lost one or both parents;
 Whereas the United Nations Assistance Mission for Rwanda was dramatically scaled back as the genocide occurred, with the United States and other nations failing to stop the killings;
 Whereas the genocide forced Rwandans to confront core issues of ethnic and national identity, justice, peace, reconciliation, and security;
 Whereas the people and Government of Rwanda have taken steps to foster peace and reconciliation; Whereas Rwanda’s position on the United Nations Development Program Human Development Index continues to steadily improve, although the nation remains one of the world’s poorest, positioned at 158 out of 189 countries and territories requiring continued development assistance and support; and
 Whereas the people and Government of the United States support the people of Rwanda in their aspirations for continued economic growth, improved food security, better health outcomes, protection of biodiversity, and fully accountable governance: Now, therefore, be it
	
 That the Senate— (1)solemnly observes the 25th Anniversary of the genocide in Rwanda, which began on April 6, 1994;
 (2)recognizes the failure of the international community, including the United States, to provide urgent assistance in preventing and stopping the genocide;
 (3)reaffirms that the people of the United States will continue to stand with the people of Rwanda in their ongoing journey towards reconciliation, peace, and open, inclusive, and accountable governance;
 (4)reaffirms its commitment to the Convention on the Prevention and Punishment of the Crime of Genocide, done at Paris December 9, 1948;
 (5)supports ongoing efforts to educate the people of the United States, and around the world, about the genocide in Rwanda, hoping to prevent the commission of any such future occurrences in Rwanda or elsewhere;
 (6)commits to continuing efforts to strengthen and support Rwandan, United States, and other international institutions and tribunals working to bring to justice those responsible for the genocide; and
 (7)calls on the United States Government and the international community to seize on the occasion of this anniversary to focus attention on the future of Rwanda, cooperating to prevent and respond to genocide and crimes against humanity in nations across the globe, and to support the people of Rwanda so that they may—
 (A)be free from future ethnic violence; (B)experience full civil and human rights, without fear of violence or intimidation;
 (C)peacefully resolve disputes; and (D)benefit from sustained economic growth and development, which improves the health, prosperity, and standard of living of all.
				
